Filed 8/17/21 Ehdaie v. Stewart CA4/1

                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



HEATHER ROXANNA EHDAIE,                                              D074092

         Plaintiff and Appellant,

         v.                                                          (Super. Ct. No. 37-2016-
                                                                     00001484-CU-BC-NC)
GARY ALAN STEWART,

         Defendant and Respondent.


         APPEAL from a judgment of the Superior Court of San Diego County,
Timothy M. Casserly, Judge. Affirmed.

         David E. Allen, Jr. for Plaintiff and Appellant.
         The Law Office of Ian Matthew Pancer and Ian Matthew Pancer for
Defendant and Respondent.
                                                             I.
                                               INTRODUCTION
         After living together intermittently over a period of seven years,
Heather Ehdaie and Gary Stewart ended their relationship when Stewart
committed an act of domestic violence against Ehdaie. Ehdaie then sued
Stewart, alleging numerous contract causes of action, including claims based
on Stewart’s alleged promise to add Ehdaie to the title to certain real
property that Stewart owned. Ehdaie also brought causes of action based on
Stewart’s physical and mental abuse of Ehdaie, including assault, battery,
and intentional infliction of emotional distress. After an unreported bench
trial, the trial court issued a judgment in favor of Stewart on Ehdaie’s
contract causes of action and in favor of Ehdaie on her causes of action for
assault, battery, and intentional infliction of emotional distress. The trial
court awarded Ehdaie $25,000 in damages, consisting of $12,500 in
compensatory damages and $12,500 in punitive damages.
      Ehdaie appeals, raising numerous claims of error. Ehdaie contends
that the trial court erred in excluding evidence of Stewart’s alleged abuse of
three other women. Ehdaie also maintains that the trial court erred in
quashing a subpoena requiring Stewart’s appearance as a witness at the
trial. Ehdaie further claims that the trial court “set improper standards”
when considering her contract causes of action,1 “displayed bias” against her,
and “improperly handled” proceedings related to the preparation of a settled
statement while this appeal was pending. Finally, Ehdaie contends that the
trial court’s compensatory and punitive damages awards are inadequate.
      We conclude that the trial court did not abuse its discretion in
excluding evidence of Stewart’s alleged abuse of other women. We also
conclude that, even assuming the trial court erred in quashing the subpoena
requiring Stewart’s appearance at trial, Ehdaie fails to establish any

1     In her brief, Ehdaie refers to these as “property claims.” We
understand Ehdaie to be referring to all of her causes of action that were
based on alleged promises by Stewart to give Ehdaie an interest in certain
real and personal property. For ease of reference, we refer to these as
“contract causes of action,” because they are based in alleged contractual
promises.
                                       2
prejudice from the presumed error. Ehdaie also has not demonstrated that
the court set “improper standards” with respect to her contract causes of
action, “displayed bias” or “improperly handled” the trial court’s settled
statement. Finally, Ehdaie’s claims for inadequate damages are barred by
her failure to move for a new trial on this ground in the trial court.
Accordingly, we affirm the judgment.
                                       II.
              FACTUAL AND PROCEDURAL BACKGROUND

A. Factual background2
      Ehdaie and Stewart met in approximately August 2008, when Ehdaie
was 21 years old and Stewart was 49. At that time, Ehdaie was living at her
father’s house in Rancho Santa Fe. Ehdaie was not employed, and her father
supported her financially. Ehdaie’s father was very strict and Ehdaie was
subject to a curfew.
      Within approximately four weeks of their meeting, Ehdaie moved into
Stewart’s house. The parties talked about marriage from the beginning of
their relationship. However, they never made any concrete plans to marry.
      During their relationship, Ehdaie would often leave Stewart for periods
of time, sometimes for many months, and stay elsewhere. However, when
Ehdaie was away, she left many of her belongings in the residence that she
shared with Stewart. It appears that Ehdaie lived at the Stewart residence
for the majority of the time from 2008 until 2015.
      The trial court described evidence pertaining to the alleged contractual
agreements at issue in the case as follows:



2     As noted in part I, ante, the trial was unreported. We base our factual
background on the trial court’s statement of decision and the settled
statement.
                                        3
         “Ms. Ehdaie testified that she felt financially insecure with
         Mr. Stewart, that several times in 2010 and 2011 she
         threatened to break off their relationship, and that, in
         conjunction with those threats, asked Mr. Stewart to make
         commitments to her. She asked Mr. Stewart to put her on
         the ‘deed’ to the subject property. On two occasions, Mr.
         Stewart wrote notes indicating that he ‘wanted’ to include
         Ms. Ehdaie on the ‘title’ to the subject property. On or
         about December 11, 2010, Mr. Stewart wrote out a note
         indicating in part[,] ‘I want to add your name to the title of
         this home so you will feel more comfortable.’ On October 8,
         2011, Mr. Stewart wrote out a note providing in part, ‘I
         want to include Heather R. Ehdaie on the house title at
         [property address].’ On the same date, October 8, 2011, Mr.
         Stewart wrote a separate note indicating in part, ‘I don’t
         want you to work. We will agree on an amount after I get
         my taxes sorted out. I will support you the rest of your life.’
         Ms. Ehdaie admitted on cross examination that she did not
         understand Mr. Stewart to mean he would continue
         supporting her in the event their relationship ended, and
         Ms. Ehdaie admitted that Mr. Stewart made no
         commitment at any time to support her in the event they
         ceased to be in a relationship. Moreover, Ms. Ehdaie
         admitted on cross examination that Mr. Stewart never
         made any commitments regarding her entitlement to any
         ownership interest in the subject property in the event the
         relationship ended.”3

      On at least three occasions during the course of the parties’ “on and off”
relationship, Ehdaie learned that Stewart had not put her name on the title
to his house, and that he had not taken any steps to provide her with a half
interest in the house.
      During the course of their relationship, both parties had substance
abuse problems. In addition, Stewart engaged in bizarre behavior and
suffered from delusions; on one occasion, he told various neighbors that


3     We quote here from the trial court’s settled statement.
                                       4
another neighbor had been wheeling Ehdaie around the neighborhood in a
wheelchair, “pimping her out . . . .”
      Stewart pulled Ehdaie’s arm, injuring her shoulder, in 2009. On
October 4, 2015, Stewart again pulled Ehdaie’s arm, reinjuring her shoulder.
Stewart was arrested and eventually pled guilty to a domestic violence
charge based on the October 4, 2015 incident.
B. Procedural background
      1. The operative complaint
      In March 2017, Ehdaie filed the operative second amended complaint
against Stewart.
      In her complaint, Ehdaie alleged that she had been involved in a seven-
year romantic relationship with Stewart. Ehdaie claimed that Stewart had
made various promises to her throughout their relationship, including
entering into a contract to add her name to the deed to real property that
Stewart owned. Ehdaie also claimed that she and Stewart had agreed that
“in the event of the dissolution of their relationship by death, separation or
otherwise, that all of . . . Stewart’s property . . . would be divided equally.”
Ehdaie further alleged that Stewart never intended to follow through on the
promises and that he had fraudulently made such promises to her to induce
her to remain with him.
      Ehdaie also alleged that Stewart had committed domestic violence
against her, including during the October 4, 2015 incident and that, in
November 2015, Stewart pled guilty to committing a battery on her.
      Ehdaie brought causes of action for breach of oral contract (first cause
of action), breach of written contract (second cause of action), breach of
implied in fact contract (third cause of action), assault (fourth cause of
action), battery (fifth cause of action), fraud (sixth cause of action),


                                         5
declaratory relief (seventh cause of action), specific performance (eighth cause
of action), intentional infliction of emotional distress (ninth cause of action),
partition by forced sale of real property (tenth cause of action), and unjust
enrichment (eleventh cause of action).
        2. The trial
        The trial court held an unreported bench trial of the action in
December 2017.
        3. The trial court’s statement of decision
        The trial court issued a statement of decision in February 2018. In its
statement of decision, the trial court ruled that Ehdaie had not proven the
existence of any contract between the parties. The trial court reasoned in
part:
           “There is little credible evidence that the parties in this
           case entered into any actual contract, express, implied,
           written, or oral. . . . Although [Ehdaie] may have believed
           she had a contract with Stewart, it was not objectively
           reasonable for her to believe this. . . . Because [Ehdaie] has
           not proven the existence of a contract, the Court finds in
           favor of [Stewart] on [Ehdaie’s] First, Third, Eighth, Tenth,
           and Eleventh causes of action which are all based on
           breach of contract.”4

        The trial court also ruled against Ehdaie on her fraud cause of action,
reasoning in part that Stewart had not promised to put Ehdaie on the title to
real property. In addition, the trial court ruled against Ehdaie with respect




4     Although not expressly referred to in the trial court’s statement of
decision, the trial court implicitly ruled in favor of Stewart on Ehdaie’s
second cause of action for breach of written contract when the court
determined that Ehdaie had not “proven the existence of a contract.”

                                         6
to her claim for declaratory relief to the extent that the claim was based on
Ehdaie’s claimed interest in Stewart’s real property.5
      With respect to Ehdaie’s causes of action for assault, battery, and
infliction of emotional distress, the court ruled:
         “[Ehdaie] alleged that on October 4, 2015, [Stewart] pulled
         her arm injuring her right shoulder for which she sought
         medical attention. [Stewart] did not contest that this
         occurred. The Court finds that [Stewart] committed this
         act intentionally. The Court also finds by clear and
         convincing evidence that [Stewart] committed this act with
         malice and oppression.

         “The Court therefore finds in favor of [Ehdaie] on [Ehdaie’s]
         4th, 5th, and 9th causes of action.”

      With respect to damages for assault, battery, and infliction of emotional
distress, the court found that Ehdaie had failed to prove any economic
damages. However, the trial court awarded Ehdaie $12,500 in compensatory
damages for pain and suffering and an additional $12,500 in punitive
damages, for a total award of $25,000.
      4. The judgment
      The trial court entered a judgment in accordance with its statement of
decision in February 2018.
      5. The appeal
      Ehdaie timely appeals from the judgment.
      6. The trial court’s settled statement
      While this appeal was pending, the trial court certified a settled
statement. (See Cal. Rules of Court, rule 8.137.)



5   The trial court declared that Ehdaie was the exclusive owner of a dog
named “Simba.”
                                         7
                                       III.
                                 DISCUSSION
A. The trial court did not abuse its discretion in excluding evidence of
   Stewart’s alleged physical abuse of three other women

      Ehdaie claims that the trial court erred in excluding evidence of
Stewart’s alleged physical abuse of three other women. Ehdaie claims that
the evidence was admissible pursuant to Evidence Code section 1101,
subdivision (b) to prove Stewart’s “motive, . . . intent, and the patterns of
long[-]term abuse.”
      We review the trial court’s ruling for an abuse of discretion. (Brinkley
v. Monterey Financial Services, Inc. (2015) 242 Cal.App.4th 314, 336 [stating
that the abuse of discretion standard of review applies to evidentiary
rulings].)
      1. Factual and procedural background
      Prior to the trial, Stewart filed a motion in limine to exclude evidence of
his commission “of assault or battery . . . against persons other than
[Ehdaie].” In his motion, Stewart conceded that Ehdaie could prove her
causes of action for battery, assault, and intentional infliction of emotional
distress based on his conviction for the October 4, 2015 battery of Ehdaie.
Stewart argued that evidence of his alleged commission of domestic violence
on persons other than Ehdaie was irrelevant and more prejudicial than
probative. In addition, Stewart maintained that presenting such evidence
would require an undue consumption of time, and that, to the extent Ehdaie
sought to introduce “court filings in connection with restraining orders
unrelated to [Ehdaie],” (boldface omitted), such evidence constituted
inadmissible hearsay.




                                        8
      Ehdaie filed an opposition to Stewart’s motion in limine in which she
stated that evidence of “prior domestic violence restraining orders” was not
being offered to prove Stewart’s disposition to commit the acts described
therein but rather, to prove that Stewart had “deliberately failed to provide
[Ehdaie] with knowledge she needed to make an informed decision whether
to fall in love with [Stewart] and leave her father’s home to move in with
[Stewart].”6 Ehdaie argued further that the evidence went “to the credibility
and [i]ntent issue of the [f]raud cause of action [sic].” Ehdaie also maintained
that the evidence was relevant “to prove [Stewart’s] motive or plan.”
      The trial court granted Stewart’s motion in limine. In its settled
statement, the court described its reasoning for granting the motion in limine
as follows:
         “Mr. Stewart filed a motion in limine to exclude evidence of
         domestic violence that took place prior to the time he met
         Ms. Ehdaie on the basis that the evidence was irrelevant,
         more prejudicial than probative, and inadmissible on
         hearsay grounds. The Court granted this motion because
         the evidence was irrelevant given that the alleged incidents
         took place prior to the time Mr. Stewart even met Ms.
         Ehdaie, and the evidence was extremely prejudicial with
         minimal probative value.

         “Mr. Stewart suffered a misdemeanor conviction for battery
         on Ms. Ehdaie, such that Mr. Stewart’s liability for the
         battery claim was conclusively established. Ms. Ehdaie
         sought to introduce hearsay evidence in the form of written
         statements to prove Mr. Stewart had committed domestic
         violence on other women prior to meeting Ms. Ehdaie. But
         Ms. Ehdaie had no witnesses available to testify to the
         same.”

6    In her trial brief, Ehdaie also stated that Stewart “failed to tell Ms.
Ehdaie that his former wife and two previous girlfriends had all gotten
[d]omestic [v]iolence protective orders against Mr. Stewart because of his
character trait for violence against women.”
                                       9
      2. Relevant law
      “ ‘Hearsay evidence’ is evidence of a statement that was made other
than by a witness while testifying at the hearing and that is offered to prove
the truth of the matter stated.” (Evid. Code, § 1200, subd. (a).) “Except as
provided by law, hearsay evidence is inadmissible.” (Id., subd. (b).)
      Evidence Code section 1101 pertains to the admissibility of evidence of
a defendant’s character and provides in relevant part:
         “(a) . . . [E]vidence of a person’s character or a trait of his or
         her character (whether in the form of an opinion, evidence
         of reputation, or evidence of specific instances of his or her
         conduct) is inadmissible when offered to prove his or her
         conduct on a specified occasion.

         “(b) Nothing in this section prohibits the admission of
         evidence that a person committed a crime, civil wrong, or
         other act when relevant to prove some fact (such as motive,
         opportunity, intent, preparation, plan, knowledge, identity,
         absence of mistake or accident, or whether a defendant in a
         prosecution for an unlawful sexual act or attempted
         unlawful sexual act did not reasonably and in good faith
         believe that the victim consented) other than his or her
         disposition to commit such an act.

         “(c) Nothing in this section affects the admissibility of
         evidence offered to support or attack the credibility of a
         witness.”

      Evidence Code section 352 authorizes a trial court to “exclude evidence
if its probative value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b) create
substantial danger of undue prejudice, of confusing the issues, or of
misleading the jury.”




                                        10
      Evidence Code section 354 precludes the reversal of a judgment based
on the exclusion of evidence under the following circumstances:
          “A verdict or finding shall not be set aside, nor shall the
          judgment or decision based thereon be reversed, by reason
          of the erroneous exclusion of evidence unless the court
          which passes upon the effect of the error or errors is of the
          opinion that the error or errors complained of resulted in a
          miscarriage of justice and it appears of record that:

          “(a) The substance, purpose, and relevance of the excluded
          evidence was made known to the court by the questions
          asked, an offer of proof, or by any other means;

          “(b) The rulings of the court made compliance with
          subdivision (a) futile; or

          “(c) The evidence was sought by questions asked during
          cross-examination or recross-examination.”

      A judgment may not be reversed in a civil case based on “the
improper . . . rejection of evidence, . . . unless, after an examination of the
entire cause, including the evidence, the court shall be of the opinion that the
error complained of has resulted in a miscarriage of justice.” (Cal. Const.,
art. VI, § 13.)
      3. Application
      Ehdaie fails to establish that the trial court abused its discretion in
excluding evidence of Stewart’s alleged commission of physical abuse against
three other women. To begin with, Ehdaie has not established that any of
the three women were available to testify or that it was improper to exclude
hearsay evidence pertaining to the alleged acts of abuse.7 In addition, given


7     While Ehdaie asserts in her brief that the trial judge “issued a warrant
for one of the witnesses,” she fails to provide any citation in the record to
support this assertion, and she does not point to any evidence demonstrating
                                        11
that Ehdaie fails to point to an offer of proof or anything in the record
demonstrating the precise nature of the evidence excluded,8 it is clear that
Ehdaie has established neither error nor prejudice. (Cal. Const., art. VI, § 13;
Evid. Code, § 354.)
B. Ehdaie fails to establish any prejudice resulting from the trial court’s
   quashing of her subpoena requiring Stewart to appear as a witness at trial

      Ehdaie contends that the trial court erred in quashing her subpoena
requiring Stewart to appear as a witness at trial.
      1. Factual and procedural background
      The November 27, 2017 Joint Trial Conference Report listed Stewart as
a witness for both the Plaintiff and the Defendant.
      Stewart was present in court on December 1 for a settlement
conference and on December 4 for the first day of the trial.
      On December 5, Ehdaie served Stewart with a subpoena ordering him
to appear on December 11 as a witness in the action. The subpoena also
directed Stewart to produce ten categories of financial documents, which the
subpoena indicated were relevant to the proof of punitive damages.
      The trial court held a telephonic conference on December 8. The
minute order from the hearing indicates that the conference lasted five
minutes and states in relevant part:
         “The Court hears a telephone conference with counsel at
         [Stewart’s] request. Court and counsel confer regarding
         service of subpoena upon [Stewart]. The Court finds that


that either of the other witnesses was available to testify. Ehdaie also
presents no argument on appeal as to the admissibility of hearsay evidence of
the prior incidents of alleged abuse.

8     The “prior domestic violence restraining orders” that Ehdaie referred to
in her opposition to the motion in limine are not in the record on appeal.
                                       12
           the issuance of the subpoena is untimely. [Stewart’s] oral
           motion to quash the subpoena is granted.”

      The settled statement states the following with respect to the trial
court’s quashing of the subpoena:
           “On December 5, 2017, which was after the date set for
           trial, Plaintiff served Mr. Stewart with a Civil Subpoena for
           Personal Appearance at 9:00 am, December 11, 2017 at the
           trial in this matter. Mr. Stewart moved to quash the
           subpoena. The Court found that the subpoena was
           untimely and did not enforce compliance with the
           subpoena.”

      2. Law governing an appellant’s burden to demonstrate prejudice from
          the quashing of a subpoena

      An appellant seeking reversal of a judgment based on the quashing of a
subpoena must demonstrate a reasonable probability of a more favorable
result but for the trial court’s asserted error. (People v. Pierce (2019)
38 Cal.App.5th 321, 340 (Pierce) [applying reasonable probability standard of
prejudice to appellant’s claim that trial court erred in quashing subpoena];
People v. Roberts (1992) 2 Cal.4th 271, 302 [stating that “[t]he court . . . erred
when it quashed the subpoena,” but concluding there was “no prejudice” from
the error because it was not “reasonably probable,” that defendant would
have obtained a more favorable result but for the error].) An appellant fails
to make such a showing by contending that the extent of the trial court’s
error in quashing a subpoena “cannot be ‘currently ascertained.’ ” (Pierce, at
p. 340.)
      These authorities are consistent with the rule discussed in part III.A,
ante, requiring that an appellant seeking reversal based on a ruling
excluding evidence demonstrate prejudice. (Cal. Const., art. VI, § 13; Evid.
Code, § 354; see also IIG Wireless, Inc. v. Yi (2018) 22 Cal.App.5th 630, 655

                                        13
[rejecting evidentiary claim because appellant “offers no argument that the
erroneous admission of this evidence was so prejudicial that reversal is
required”]; Shaw v. County of Santa Cruz (2008) 170 Cal.App.4th 229, 282
[rejecting claim that trial court committed reversible error in excluding
evidence because appellants “fail to demonstrate how any claim of error in
the trial court’s exclusion of evidence would have made any difference in the
outcome”].)
      3. Application
      We assume, solely for purposes of this opinion, that the trial court
erred in quashing Ehdaie’s subpoena requiring Stewart to appear as a
witness at trial. The totality of Ehdaie’s argument as to the prejudice that
she suffered from the trial court’s quashing of the subpoena in her brief on
appeal is the following:
         “Given the court’s ruling, [Ehdaie] was left with reading
         the limited portions of Gary Stewart’s deposition where he
         responded to a question. There was no way to assess
         [Stewart’s] credibility or properly resolve the ‘he said/ she
         said’ issues in this case.

         “It is obvious from the Statement of Decision that [Ehdaie]
         made a poor impression on the Court. It is unknown and a
         matter of unfairness to assume that Stewart wouldn’t have
         made an even lesser impression had he been cross
         examined.”

      In presenting this argument, Ehdaie has failed to demonstrate
prejudice. Ehdaie’s suggestion that she would have obtained a more
favorable result if Stewart had testified at trial in lieu of Ehdaie presenting
unspecified portions of Stewart’s deposition, does not establish prejudice.
Nor does Ehdaie demonstrate prejudice by arguing that it is “unknown,”




                                       14
whether Stewart would have “made an even lesser impression,” than Ehdaie
did, if Stewart had testified at trial. (See Pierce, supra, 38 Cal.App.5th at
p. 340.)
        Accordingly, we conclude that Ehdaie has failed to establish prejudice
stemming from the trial court’s quashing of her subpoena requiring Stewart
to appear as a witness at trial.
C. Ehdaie has not demonstrated that the trial court “set improper standards”
   when considering her contract causes of action, “displayed bias” against
   her, or “improperly handled” the settled statement

        Ehdaie contends that the trial court “set improper standards” when
considering her contract causes of action, “displayed bias” against her, and
“improperly handled” the settled statement. We consider each argument in
turn.
        Ehdaie first contends that the trial court erred in its determination of
her contract causes of action. Specifically, she asserts that the trial court
treated handwritten notes from Stewart to Ehdaie, referred to in part II.A.
ante, as “the sum total of the oral promises,” rather than as “corroborating
evidence” of “oral or implied contracts,” between Stewart and Ehdaie.
        We are unpersuaded. The trial court’s statement of decision sets out
the elements of a breach of contract cause of action and states, “There is little
credible evidence that the parties in this case entered into any actual
contract, express, implied, written, or oral.” Thus, the court considered
whether Ehdaie had established the existence of any type of contract. In
addition, the trial court’s settled statement describes Ehdaie’s testimony in
detail, including her testimony surrounding Stewart’s alleged contractual
promises. Ehdaie fails to demonstrate how the trial utilized any “improper
standards” for the adjudication of her contract causes of action in either the
court’s statement of decision or its settled statement.

                                        15
      Ehdaie also argues that the trial court “displayed bias” against her. In
Schmidt v. Superior Court (2020) 44 Cal.App.5th 570 (Schmidt), the Court of
Appeal outlined the law governing an appellate court’s review of claims of
judicial bias:
         “It is ‘extraordinary’ for an appellate court to find judicial
         bias amounting to a due process violation. [Citation.] The
         appellate court’s role is not to examine whether the trial
         judge’s behavior left something to be desired, or whether
         some comments would have been better left unsaid, but to
         determine whether the judge’s behavior was so prejudicial
         it denied the party a fair, as opposed to a perfect, trial.
         [Citation.] Mere expressions of opinion, based on
         observation of the witnesses and evidence, do not
         demonstrate judicial bias. [Citation.] Numerous and
         continuous rulings against a party are not grounds for a
         finding of bias. [Citation.]” (Id. at p. 589.)

      In support of her claim of judicial bias, Ehdaie cites the following
statements from the trial court’s statement of decision:
         “ ‘[1.] She simply went from not working and living for free
         with her father to not working and living for free with Mr.
         Stewart, but with more freedom than she had with her
         father and no curfew.’

         “ ‘[2.] Apparently Stewart did not like it when Ehdaie
         would leave him and he did not want her to leave. In order
         to get her to return to his home or to prevent her from
         leaving Stewart would sign written notes at her request.’

         “ ‘[3.] Exhibits 1 and 4 written by Stewart again at
         Plaintiff’s insistence on December 11, 2010, and October 8,
         2011 respectively reference Stewart ‘wanting’ to put Ehdaie
         on title to the house are also no[t] evidence of a contract.
         Wanting to do something is not the same as promising to do
         something’




                                       16
         “ ‘[4.] Although Ehdaie may have believed she had a
         contract with Stewart it was not objectively reasonable for
         her to believe this’

         “ ‘[5.] In addition, any contract Plaintiff claims exists in this
         case fails for lack of consideration. What did Ehdaie give
         up of value for this promise of lifetime support? Virtually
         nothing.’ ” (Italics omitted.)

      None of these statements, whether considered individually or
collectively, demonstrates bias. Statements 2, 3, and 4 are neutral
assessments of the evidence. While statements 1 and 5 might be
characterized as condescending, the trial court was required to evaluate
Ehdaie’s testimony and evidence; the court’s statements fall far short of
demonstrating bias. (See Schmidt, supra, 44 Cal.App.5th at p. 589.) This is
particularly true given that that the court similarly characterized Stewart in
unflattering terms. For example, the trial court noted in its statement of
decision that Stewart “used cocaine” and that he had “injured” Ehdaie. The
court also stated in its settled statement that, “During 2012 and 2013, Mr.
Stewart continued with bizarre behavior and false accusations against Ms.
Ehdaie.” The statement of decision describes both Ehdaie and Stewart as
“very troubled individuals,” who “had substance abuse problems.” Further,
the court awarded Ehdaie both compensatory and punitive damages,
notwithstanding its finding that Ehdaie had not suffered any economic
damages. In sum, the record does not demonstrate that the trial court
displayed bias toward Ehdaie.
      Finally, Ehdaie contends that the trial “improperly handled” the settled
statement. In support of this contention, Ehdaie notes that the trial court
adopted Stewart’s proposed settled statement and implicitly rejected Ehdaie’s
objections to Stewart’s proposed settled statement. Ehdaie argues, “How


                                        17
could it be that in every single one of the numerous disagreements [Ehdaie]
was wrong in [her] recollection and the defendant was correct in each and
every point?” However, Ehdaie fails to identify any instance in which the
trial court’s settled statement is incorrect and she does not contend that the
court failed to comply with any specific provision of California Rules of Court,
rule 8.137 governing settled statements. Further, Ehdaie does not otherwise
demonstrate that the trial court “improperly handled” the settled statement
proceedings. Accordingly, we conclude that Ehdaie is not entitled to reversal
of the judgment due to the trial court’s alleged error in the manner by which
it certified its settled statement.
D. Ehdaie’s claims of inadequate damages are barred by her failure to move
   for a new trial on this ground in the trial court

      Ehdaie claims that the trial court’s compensatory award of $12,500,
and the court’s punitive damages award in the same amount are inadequate.
      1. Governing law
      The failure to move for a new trial on the ground that damages are
inadequate ordinarily “precludes a party from complaining on appeal that the
damages awarded were either excessive or inadequate, whether the case was
tried by a jury or a court without a jury.” (Glendale Federal Savings & Loan
Assn. v. Marina View Heights Development Co. (1977) 66 Cal.App.3d 101, 122
(Glendale Federal).) The Glendale Federal court explained the basis for this
rule in part as follows:
         “[T]he power to weigh the evidence and resolve issues of
         credibility is vested in the trial court, not the reviewing
         court. [Citation.] Consequently, where the ascertainment
         of the amount of damage requires resolution of conflicts in
         the evidence or depends on the credibility of witnesses, the
         award may not be challenged for inadequacy or
         excessiveness for the first time on appeal. To permit a
         party to do so without a motion for new trial would

                                      18
         unnecessarily burden reviewing courts with issues which
         can and should be resolved at the trial court level.” (Ibid.)

      2. Application
      With respect to the compensatory damages award, Ehdaie claims that
the court “disregarded” evidence pertaining to compensatory damages “due to
[Stewart’s] objection to lack of foundation,” and that the trial court gave “no
consideration,” to the length of the parties’ relationship and their difference
in age.9 With respect to the punitive damages award, Ehdaie asserts that
the court’s punitive damages award provided inadequate deterrence given
Stewart’s net worth. In sum, Ehdaie contends that the trial court erred in its
weighing of the evidence pertaining to damages.
      However, there is nothing in either the briefing or in the record on
appeal demonstrating that Ehdaie filed a motion for new trial on the ground
of inadequacy of the damages that the trial court awarded. Because Ehdaie’s
claims of inadequacy of damages depend on the trial court’s weighing of the
evidence, they are barred by her failure to move for a new trial on the basis of
inadequacy of the damages awarded. (See Glendale Federal, supra, 66
Cal.App.3d at p. 122.)




9     Ehdaie fails to properly cite to any evidence or rulings in the record
with respect to these issues.
                                       19
                                    IV.
                              DISPOSITION
     The judgment is affirmed. Ehdaie is to bear costs on appeal.



                                                                    AARON, J.

WE CONCUR:



HALLER, Acting P. J.



IRION, J.




                                    20